

	

		III

		109th CONGRESS

		2d Session

		S. RES. 432

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2006

			Mr. Frist submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		To authorize testimony of a Member of the

		  Senate in E.M. Gunderson v. Neil G. Galatz.

	

	

		Whereas, in E.M. Gunderson v. Neil G. Galatz, File No.

			 04–106, pending before the Fee Dispute Arbitration Committee of the State Bar

			 of Nevada, the petitioner has requested an affidavit from Senator Harry

			 Reid;

		Whereas, pursuant to sections 703(a) and 704(a)(2) of the

			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the

			 Senate may direct its counsel to represent Members of the Senate with respect

			 to any subpoena, order, or request for testimony relating to their official

			 responsibilities;

		Whereas, by the privileges of the Senate of the United

			 States and rule XI of the Standing Rules of the Senate, no evidence under the

			 control or in the possession of the Senate may, by the judicial or

			 administrative process, be taken from such control or possession but by

			 permission of the Senate;

		Whereas, by rule VI of the Standing Rules of the Senate,

			 no Senator shall absent himself from the service of the Senate without leave;

			 and

		Whereas, when it appears that evidence under the control

			 or in the possession of the Senate may promote the administration of justice,

			 the Senate will take such action as will promote the ends of justice consistent

			 with the privileges of the Senate: Now, therefore, be it

		

	

		That Senator Harry Reid is authorized

			 to testify in the case of E.M. Gunderson v. Neil G. Galatz, except when his

			 attendance at the Senate is necessary for the performance of his legislative

			 duties and except concerning matters for which a privilege should be

			 asserted.

		2.The Senate Legal Counsel is authorized to

			 represent Senator Harry Reid in connection with the testimony authorized in

			 section one of this resolution.

		

